     Case 1:18-cv-01129-EGS Document 30 Filed 02/27/19 Page 1 of 13



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 KNIGHT FIRST AMENDMENT                     )
 INSTITUTE AT COLUMBIA                      )
 UNIVERSITY, et al.                         )
                                            )
        Plaintiffs,                         )   Civil Action No. 18-1129 (EGS)
                                            )
                v.                          )
                                            )
 DEPARTMENT OF DEFENSE, et al.              )
                                            )
        Defendants.                         )


                        AMENDED JOINT STATUS REPORT

       Plaintiffs Knight First Amendment Institute at Columbia University (“KFIA”),

American Civil Liberties Union, and the American Civil Liberties Union Foundation

(collectively, “ACLU”), and Defendants Department of Defense (“DOD”), Department of

the Army (“Army”), Central Intelligence Agency (“CIA”), Department of Justice (“DOJ”),

DOJ, Office of Legal Counsel (“OLC”), DOJ, National Security Division (“NSD”), Federal

Bureau of Investigation (“FBI”), Department of State (“State”), Office of the Director of

National Intelligence (“ODNI”), Department of the Air Force (“Air Force”), United States

Coast Guard (“Coast Guard”), Drug Enforcement Administration (“DEA”), Department of

Homeland Security (“DHS”), Defense Intelligence Agency (“DIA”), Department of

Energy (“DOE”), Department of the Treasury (“Treasury”), Marine Corps, Department of

the Navy (“Navy”), National Geospatial-Intelligence Agency (“NGIA”), National

Reconnaissance Office (“NRO”), and National Security Agency (“NSA”) (collectively,

“Defendants”) respectfully submit this Amended Joint Status Report, pursuant to the

Court’s Standing Order in FOIA Cases, see Minute Order (Oct. 2, 2018):
     Case 1:18-cv-01129-EGS Document 30 Filed 02/27/19 Page 2 of 13



I-III. The Status of the FOIA Requests, the Anticipated Number of Responsive
       Records, and the Anticipated Dates by which Responsive Information Will Be
       Produced

       This lawsuit involves three separate FOIA requests, each of which seeks records

from twenty (20) separate Executive Branch agencies related to their respective pre-

publication review processes—the policies and procedures governing the review of written

materials drafted or prepared by current or former federal government employees, which

discuss or reference their federal government service, prior to public release. See Compl.

¶¶ 1, 14-123.

       FOIA Request 1 was submitted to ten (10) separate Defendant agencies—DOD,

Army, NSA, CIA, DOJ-OAG, DOJ-OLC- DOJ-NSD, the FBI, DOS (State), and ODNI—

on May 9, 2017. FOIA Request 1 contains three separate requests that broadly request all

written communications, inter- and intra-agency correspondence, and records reflecting

interim, final, or after appeal decisions related to the pre-publication review processes of

each of the ten (10) Defendant agencies in connection with pre-publication requests

submitted by twenty-two (22) separately identified individuals. See id. ¶¶ 14-18.

       FOIA Request 2 was submitted to nineteen (19) of the Defendant agencies—CIA,

DOD, DIA, Army, Air Force, Navy, NGIA, NRO, NSA, the Marines, DOE, DHS, Coast

Guard, DOJ-OAG, DEA, FBI, DOS, Treasury, and ODNI—on December 13, 2017. See

id. ¶¶ 14, 43. FOIA Request 2 generally contains three separate requests, one of which

has three separate subparts, seeking all records related to non-disclosure agreements or any

other agreements, administrative appeals, and sanctions from each of the 19 Defendant

agencies. See id. ¶¶ 43-44. In addition to these specific requests, the FOIA Request 2 that

was submitted to Defendants CIA, DHS, and ODNI contained a fourth paragraph, which



                                             2
     Case 1:18-cv-01129-EGS Document 30 Filed 02/27/19 Page 3 of 13



requests additional records related to specifically-identified pre-publication review policies

attributed to CIA, DHS, and ODNI respectively. See id. ¶¶44-47.

        Finally, FOIA Request 3 was submitted to three Defendant agencies—DOJ, NSD,

and the FBI—on March 27, 2018. See id. ¶¶ 14, 114. FOIA Request 3 generally seeks all

correspondence, inter- and intra-agency correspondence, and documents reflecting

decisions related to the pre-publication review process undertaken by Mr. James Comey in

relation to the publication of his memoir, A Higher Loyalty. See id. ¶¶ 114-15.

   A. DOD

        DOD initiated searches for, and has identified 1,440 potentially responsive records

in response to, FOIA Requests 1 and 2. DOD is currently processing the 1,440 potentially

responsive records and anticipates producing all non-exempt, responsive records (or the

portions thereof) on two separate production dates: (1) on or before February 28, 2019; and

(2) on or before March 31, 2019.

   B. Army

        Army initiated searches for potentially responsive records in response to FOIA

Requests 1 and 2, which did not identify any potentially responsive records. Army issued

a final “no records” response letter dated June 20, 2018.

   C. Air Force

        The Air Force initiated searches for potentially responsive records in response to

FOIA Requests 1 and 2, which did not identify any potentially responsive records. The

Air Force anticipates issuing final “no record” response letters on or before March 31,

2019.




                                              3
     Case 1:18-cv-01129-EGS Document 30 Filed 02/27/19 Page 4 of 13



   D. NAVY

       Navy identified one potentially responsive record in response to FOIA Request 2.

Navy produced the one record with a final response letter dated July 26, 2018.

   E. STATE

       State has identified 610 potentially responsive records to FOIA Requests 1 and 2.

State has completed processing the 610 potentially responsive records and believes that it

has produced all of the non-exempt, responsive records (or the portions thereof) in response

to FOIA Requests 1 and 2 on November 13, 2018, and December 12, 2018. State is

currently verifying that it has produced all non-exempt, responsive records in response to

Plaintiffs’ FOIA requests. If, during its verification process, State identifies any additional

potentially responsive records, it anticipates producing any remaining non-exempt,

responsive records (or the portions thereof) on or before April 3, 2019.

   F. CIA

       CIA has identified approximately 1,870 potentially responsive records in response

to FOIA Requests 1 and 2. CIA anticipates producing all of the non-exempt, responsive

records in response to FOIA Requests 1 and 2 in four or five rolling productions on or

before the following dates: March 1, 2019; April 30, 2019; June 28, 2019; September 30,

2019; and December 19, 2019.

   G. FBI

       FBI has identified approximately 365 potentially responsive pages in response to,

FOIA Requests 1, 2, and 3. FBI completed processing of the approximately 365 potentially

responsive pages and produced all of the non-exempt, responsive records in response to

FOIA Requests 1, 2, and 3 with letters dated November 20, 2018, and January 3, 2019.



                                              4
     Case 1:18-cv-01129-EGS Document 30 Filed 02/27/19 Page 5 of 13



   H. DEA

       DEA has identified one (1) potentially responsive record in response to FOIA

Request 2. DEA completed processing of the responsive record and produced it to

Plaintiffs with a final response letter on February 12, 2019.

   I. ODNI

       ODNI has identified approximately seventeen potentially responsive records in

response to, FOIA Requests 1 and 2. ODNI completed processing of the seventeen

potentially responsive records, and referred fourteen records to the CIA for a direct

response to Plaintiffs. ODNI produced the remaining non-exempt responsive records (or

the portions thereof) in response to FOIA Requests 1 and 2 on September 18, 2018, October

3, 2018, and October 22, 2018.

   J. DOJ-NSD

       NSD has completed searches for potentially responsive records in response to FOIA

Requests 1 and 3. NSD has identified and is processing approximately thirteen potentially

responsive records in response to FOIA Request 1 and anticipates producing all of the non-

exempt, responsive records (or the portions thereof) on or before March 15, 2019. NSD

did not identify any responsive records in response to FOIA Request 3 and anticipates

issuing a final “no records” response letter on or before March 15, 2019.

   K. DOJ-OAG

       DOJ’s Office of Information Policy (“OIP”) searched OAG for records responsive

to FOIA Requests 1 and 2. OIP did not identify any potentially responsive records in

response to FOIA Requests 1 and 2 and issued final “no records” responses on behalf of

OAG to each Request on May 19, 2017, and January 11, 2018. Plaintiffs did not



                                             5
      Case 1:18-cv-01129-EGS Document 30 Filed 02/27/19 Page 6 of 13



administratively appeal either final “no records” response prior to the filing of the instant

action. OIP was not a recipient of FOIA Request 3.

    L. DOJ-OLC

         OLC has identified approximately 150 to 160 potentially responsive records in

response to, FOIA Request 1. OLC is currently processing the 150 to 160 potentially

responsive records and anticipates producing all of the non-exempt responsive records (or

the portions thereof) on or before April 30, 2019.

    M. DIA

         DIA has identified approximately 150 potentially responsive records (roughly

4,200 pages) in response to, FOIA Request 2. DIA is currently processing the 150

potentially responsive records (roughly 4,200 pages) and anticipates producing all of the

non-exempt responsive records (or the portions thereof) in rolling productions, which

started with DIA’s first interim response letter dated December 21, 2018. DIA anticipates

that it will continue to make monthly productions on the last day of each month until the

end of June 2019, unless that date is a weekend or holiday in which case the production

will be made the next business day.

    N. NSA

         NSA has identified approximately 184 records (potentially several thousand

pages) 1 that are potentially responsive to FOIA Request 1. NSA commits to providing

Plaintiffs with the number of records and pages that are actually responsive to FOIA

Request 1, and a schedule for processing and producing those records and pages, on or



1
  Please note that an initial estimate of the number of pages that these 184 records contain indicated that
they encompassed roughly 3,500 pages. However, because duplicate records have not been removed from
this set of records, a definite page number cannot be determined until the review process is initiated.

                                                     6
     Case 1:18-cv-01129-EGS Document 30 Filed 02/27/19 Page 7 of 13



before March 1, 2019. NSA has identified eight pages of records that are responsive to

FOIA Request 2 and produced the non-exempt, responsive pages (or the portions thereof)

in a first interim response letter dated January 11, 2018. NSA commits to providing

Plaintiffs with the number of records and pages that are actually responsive to FOIA

Request 2, and a schedule for processing and producing the remaining records and pages,

on or before March 1, 2019.

   O. NGIA

       NGIA initiated a search for potentially responsive records in response to FOIA

Request 2, which identified no potentially responsive records. NGIA anticipates issuing a

final “no records” response letter on or before March 4, 2019.

   P. NRO

       NRO identified two potentially responsive records in response to FOIA Request 2.

NRO issued a final response letter dated January 2, 2018, which explained that the two

responsive records are publicly-available.

   Q. COAST GUARD

       Coast Guard has identified three potentially responsive records in response to FOIA

Request 2. Coast Guard has completed processing of the three potentially responsive

records and produced the non-exempt, responsive records (or the portions thereof) with a

final response letter dated July 20, 2018.

   R. TREASURY

        Treasury has identified two potentially responsive records in response to FOIA

Request 2. Treasury completed processing and issued a final response letter dated July 24,

2018, which explained that the two responsive records are publicly-available.



                                             7
     Case 1:18-cv-01129-EGS Document 30 Filed 02/27/19 Page 8 of 13



   S. DOE & NNSA

       DOE initiated a search for potentially responsive records in response to FOIA

Request 2, which did not identify any potentially responsive records. DOE issued a final

“no records” response letter dated June 20, 2018. DOE also referred FOIA Request 2 to

NNSA on February 5, 2018. NNSA initiated a search for potentially responsive records in

response to FOIA Request 2, which did not identify any potentially responsive records.

NNSA issued a final “no records” response letter dated June 14, 2018.

   T. DHS

       DHS has not yet initiated a search for records that are potentially responsive to

FOIA Request 2. DHS anticipates initiating a search for, and completing the processing

of potentially responsive records, on or before April 30, 2019. Once DHS completes

processing of any records that are potentially responsive to FOIA Request 2, it will be in a

better position to propose a production schedule.

       Plaintiffs’ Position:

       While Plaintiffs join Defendants in the filing of this status report, they write

separately to make one request and one point of clarification.

       First, Plaintiffs request that the Court resolve a continuing impasse between the

parties. Specifically, Plaintiffs request that the Court impose a deadline of March 1, 2019

for Defendant DHS to advise Plaintiffs as to the approximate number, nature, and

complexity of responsive records (including the total number of pages of those records),

and to propose to Plaintiffs a schedule for the processing and production of those records.

To date, Plaintiffs have not received any of this information, even though the Court’s

October 2, 2018, Minute Order directed the parties to file a joint scheduling order including



                                             8
     Case 1:18-cv-01129-EGS Document 30 Filed 02/27/19 Page 9 of 13



the “anticipated number of documents responsive to plaintiffs FOIA request” and the

“anticipated date(s) for release of documents responsive to plaintiffs FOIA request.”

       In order to reach an agreed-upon processing schedule for the records at issue in this

case, Plaintiffs have repeatedly asked Defendant DHS to advise them as to the approximate

number, nature, and complexity of responsive records they have located as a result of their

searches and to propose a schedule for the processing and production of these records.

Plaintiffs have reiterated these requests for information on at least eleven occasions—

including by phone on September 27, 2018, November 19, 2018, November 30, 2018, and

February 15, 2019, and by e-mail on October 19, 2018, November 14, 2018, November 30,

2018, December 14, 2018, December 19, 2018, February 5, 2019, and February 13, 2019.

Moreover, Plaintiffs consented to a three-week extension to file the initial Joint Status

Report in this case, from November 30, 2018 to December 21, 2018, on the explicit

understanding that Defendant DHS, along with the other Defendant agencies, would

provide Plaintiffs with the requested information, including proposed processing

schedules, by the extended December 21, 2018 deadline. By e-mail on December 15, 2018,

counsel for Defendants stated that processing information from DHS would be

forthcoming.

       As of this filing, however, Defendant DHS has yet to provide any of this

information. Moreover, Defendant DHS states in this JSR that it has not even initiated a

search for responsive records. Thus, nine months after the filing of the complaint—and

over fourteen months after Plaintiffs submitted their FOIA request to this agency—

Defendant DHS still has not provided Plaintiffs the information necessary for the parties

to come to an agreement on processing and production.



                                            9
    Case 1:18-cv-01129-EGS Document 30 Filed 02/27/19 Page 10 of 13



       Plaintiffs therefore respectfully request that the Court order this agency to advise

Plaintiffs by March 1, 2019 of the approximate number, nature, and complexity of actually

responsive records (including the total number of pages of those records) and to propose a

schedule for the processing and production of these records.

       Second, Plaintiffs would like to clarify that they have not yet agreed to any of the

above-mentioned Defendants’ proposed processing schedules, many of which were only

recently provided to Plaintiffs. Plaintiffs have also not yet received additional information

that they have requested from some of the agencies. Depending on this information,

Plaintiffs may attempt to negotiate or, if unsuccessful, ask the Court to impose more

appropriate schedules for processing and production of responsive records held by

Defendants.

       Defendants’ Position:

       DHS anticipates initiating a search for, and completing the processing of potentially

responsive records in response to FOIA Request 2 on or before April 30, 2019. See supra

¶ T. The undersigned has explained to Plaintiffs’ Counsel that the reason for the delay in

processing FOIA Request 2 is the fact that DHS’s FOIA Office, which consists only of

four full-time employees and one part-time employee, is currently required to process

10,000 pages per month for other FOIA matters. As a result of these other FOIA processing

obligations, DHS is unable to begin processing Plaintiffs’ FOIA request until April 30,

2019. DHS’s proposed processing schedule is reasonable given the agency’s current FOIA

workload and the privacy and inter-and intra-agency equities that are implicated by virtue

of the records that are the subject of Plaintiffs’ multi-part FOIA Request.




                                             10
       Case 1:18-cv-01129-EGS Document 30 Filed 02/27/19 Page 11 of 13



         It is for this reason that Defendant DHS respectfully requests the opportunity to

provide the Court with a written explanation addressing the substantial burden that would

be imposed on the agency if it is required to initiate and complete a search in response to

Plaintiffs’ multi-part FOIA request within one week as Plaintiffs now request.

VI.      Whether a motion for an Open America stay is likely in this case

         The parties do not believe that a motion for an Open America stay is likely in this

case.

V.       Whether a Vaughn index will be required in this case

         At this juncture, it is unclear whether Vaughn indices will be required in this case.

VI.      Whether this case would benefit from referral to a magistrate judge or the
         District Court Mediation Program for purposes of settlement

         The parties have worked cooperatively in this matter and are committed to

continuing to work to resolve this case without further Court involvement. They do not,

therefore, believe that the case would benefit from referral to a magistrate judge or the

District Court’s Mediation Program for purposes of settlement.

VII.     A proposed briefing schedule for dispositive motions, if applicable

         The parties, through their counsel, are currently are working toward developing an

agreed-upon processing and production schedule for the records at issue in this case and

are not yet in a position to proposed a dispositive briefing schedule.             The parties

respectively request additional time in which to resolve any issues that may arise regarding

Defendants’ processing and production of non-exempt, responsive records (or the portions

thereof), including whether the parties are able to resolve many (if not all) of the issues that

remain to be litigated outside of litigation. To that end, the parties suggest that they file a

Joint Status Report on or before April 1, 2019, that informs the Court about the status of

                                              11
    Case 1:18-cv-01129-EGS Document 30 Filed 02/27/19 Page 12 of 13



the efforts to resolve this matter outside of litigation, or alternatively, proposes a briefing

schedule to resolve Plaintiffs’ remaining claims.

Dated: February 27, 2019                               Respectfully submitted,


 _/s/ Brett Max Kaufman___________              JOSEPH H. HUNT
 Brett Max Kaufman                              Assistant Attorney General,
 American Civil Liberties Union                 Civil Division
 125 Broad Street—18th Floor
 New York, NY 10004                             MARCIA BERMAN
 T: 212.549.2500                                Assistant Branch Director
 F: 212.549.2654
 bkaufman@aclu.org                              /s/ Tamra T. Moore_________
                                                TAMRA MOORE
 Arthur B. Spitzer (D.C. Bar No. 235960)        United States Department of Justice
 American Civil Liberties Union                 Civil Division, Federal Programs Branch
   of the Nation’s Capital                      Tel: (202) 305-8628
 4301 Pennsylvania Avenue, NW,                  Fax: (202) 305-8517
 Suite 434                                      Tamra.Moore@usdoj.gov
 Washington, D.C. 20008
 T: 202.457.0800                                Counsel for Defendants
 F: 202.457.0805
 artspitzer@aclu-nca.org

 Alex Abdo (admitted pro hac vice)
 Jameel Jaffer (D.C. Bar No. MI0067)
 Knight First Amendment Institute
 at Columbia University
 475 Riverside Drive, Suite 302
 New York, NY 10115
 (646) 745-10115
 alex.abdo@knightcolumbia.org

 Counsel for Plaintiffs




                                              12
    Case 1:18-cv-01129-EGS Document 30 Filed 02/27/19 Page 13 of 13



                           CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served to all counsel

of record via the Court’s CM/ECF system on this 27th day of February, 2019.



                                            /s/ Tamra T. Moore
                                            TAMRA T. MOORE




                                          13
